Citation Nr: 1818840	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-33 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to waiver of the recovery of overpayment (or debt) of nonservice-connected death pension benefits in the amount of $33,930.00.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Navy from September 1973 to September 1976.  The appellant is the surviving spouse.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 decision of the Department of Veterans Affairs (VA) Committee on Waivers and Compromises (Committee) at the Regional Office (RO) in Milwaukee, Wisconsin.  

In October 2017, the appellant testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of the hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The issue on appeal is remanded for additional development.  There is conflicting information in the record on the question of the period when an overpayment was created as a result of the appellant's receipt of death pension benefits and the extent to which such debt was properly created.  The May 2014 decision on appeal reads that the appellant's debt was created during the period from February 1, 2010 through March 31, 2014; however, on the May 2010 VA Form 5655 (Financial Status Report), the appellant reported that she obtained employment and first began to receive income on April 1, 2010.  The record further shows that she notified VA that she no longer wanted to receive nonservice-connected death pension benefits on December 16, 2013.  The information reported by the appellant would suggest a shorter period for which she received nonservice-connected death pension benefits for which she may not have been entitled (i.e., from April 1, 2010 to December 16, 2013) than the period reported by VA.  As a result of this conflicting information, it is unclear to what extent the debt with VA was properly created.    

The record also does not include a full accounting related to the debt; therefore, after requesting that the appellant furnish detailed income and expense information, the appellant and her representative must be provided an accurate and complete accounting of the overpayment currently at issue in this appeal.  An explanation of the figures used in the accounting would be helpful in determining whether an overpayment was properly created, and the period during which such overpayment was created.

Furthermore, the appellant has alleged that repayment of the debt would result in undue financial hardship so that she would have to go without the basic necessities of food, clothing, and shelter.  According to the May 2014 VA Form 5655 (Financial Status Report), the appellant had a total monthly net income in the amount of $2,065.30, had monthly expenses in the amount of $3,182.39, had assets in the amount of $4215.00, and had outstanding balance for other (non-VA) debts such as mortgages, a car loan, and an installment loan totaling 141,475.00; however, the evidence also shows no past due bills/amounts; therefore, additional information from the appellant regarding her monthly income and expenses for 2009, 2010, 2011, 2012, 2013, and 2014, as well as her current monthly income and expenses, is needed to assess whether repayment of the debt would result in undue financial hardship or deprivation of basic necessities, as the appellant contends. 

Accordingly, the case is REMANDED for the following actions:

1.  Request that the appellant complete an updated, current Financial Status Report (FSR, VA Form 5655), listing all current monthly income, monthly expenses, assets and debts for her household.  Request supporting documentation from the appellant as deemed appropriate.  This information is required for purposes of determining whether there is undue hardship associated with collection of the debt. 

2.  Ask the appellant to furnish detailed information concerning her income and expenses for the years 2009, 2010, 2011, 2012, 2013, and 2014, to include any documents in her possession that could help verify such income/expenses.  Appropriate VA forms should be furnished to assist her, to include Eligibility Verification Reports (VA Forms 21-0516-1) and VA Forms 5655 (Financial Status Reports).  Request supporting documentation from the appellant as deemed appropriate. Once obtained, all documentation must be associated with the record. 

3.  Complete an audit of the appellant's account in writing of the overpayment at issue in this appeal.  The audit should include the amount of overpayment for each month during the period from February 1, 2010 through March 31, 2014, and also include an explanation of the figures used and/or the reason for creation of the overpayment.

4.  A copy of the audit must be placed in the record and provided to the appellant and the representative.  The appellant must be provided an appropriate opportunity to respond.

5.  After the development requested above, and any additional development deemed necessary has been completed to the extent possible, the record should be reviewed and the appeal readjudicated, to include a preliminary determination as to whether the appellant's debt was properly created prior to addressing whether a waiver is warranted.  If the benefit sought on appeal is denied, then the appellant and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The supplemental statement of the case should contain a full and complete discussion of entitlement to waiver of recovery of any properly created overpayment, including all relevant laws and regulations.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




